DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2020 has been entered.
 
Response to Amendment
This action is in response to the remarks filed on 7/13/2020.
The amendments filed on 7/13/2020 have been entered. Accordingly, claims 1-11, 13-31, 33 and 34 remain pending. Claims 12 and 32 are cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 13-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Iannello (US 2016/0011290) in view of McDowell (US 2008/0042650), Yi et al (CN102435967, May 2, 2012), (hereinafter “Yi”) and Yamamoto et al (US 20080111548 2008-05-15), (hereinafter “Yamamoto”).
Regarding Claims 1 and 13, Iannello discloses a nuclear magnetic resonance instrument comprising two permanent magnets that generate a static magnetic field in the air between the poles (Para. 0045 and Fig. 6). The static magnetic field passes through a cup that is surrounded by a coil that generates an axial field in response to an 
Iannello discloses a digital processor, a DAC, and ADC, a TX/RX amplifier, and TX/RX switches connected to the coil, along with a computer (Fig. 13, 15 and Para. 0056, 0060). Examiner notes that these components correspond to the NMR spectrometer. The system includes a capacitor, one of which is in series, with the coil that have values chosen so that the inductance of the coil is cancelled or that the resistance of the coil is transformed to a standard impedance such as 50 ohms (Para. 0056 and Fig. 13). Examiner notes that this is a tuning circuit in its broadest reasonable interpretation. The frequency of the RF field is varied to determine where the maximum NMR signal is generated, and this occurs when the RF frequency matches the Larmour frequency (Para. 0049). The Larmour frequency is associated with the primary magnetic field (Para. 0025 and Equation 1). Examiner notes that the frequency of the RF pulses are adjusted based on the frequency associated with the primary magnetic field, in its broadest reasonable interpretation. Iannello further discloses using the apparatus to obtain data from a patient before and after eating lunch, and analyzing the concentration levels of blood glucose (Para. 0058-0059 and Fig. 14). Examiner notes 
Iannello does not disclose a tuning circuit configured to during operation of the NMR monitoring device, automatic adjust a resonant frequency of the transceiver coil to a frequency associated with the primary magnetic field based on a dynamically determined transmitted signal, wherein the dynamically determined transmitted signal is different from the time series of RF pulses.

However, McDowell discloses using variable capacitors to adjust frequency in the field of Nuclear Magnetic Resonance with frequencies less than 100 MHz (Para. 0055-0056). Examiner notes that these are relevant frequencies used by Applicant and Iannello, and is considered in the same field of endeavor. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tuning circuit described by Iannello to include the variable capacitor disclosed by McDowell. This would be done in order to match the electrical resonance frequency with the magnetic resonance frequency, as suggested by McDowell in paragraph 0025. Moreover, such a modification would require nothing more than combining known techniques according to known method to yield predictable results (MPEP 2143).
Regarding the limitation of adjusting the tuning circuit during operation of the NMR monitoring device, in the case as modified by McDowell, the tuning circuit would be adjusted to the frequency where the maximum signal is generated, as described by Iannello.

Iannello in view of McDowell does not teach automatic adjusting of a resonant frequency of the transceiver coil to a frequency associated with the primary magnetic field based on a dynamically determined transmitted signal, wherein the dynamically determined transmitted signal is different from the time series of RF pulses.
However, in the same field of endeavor, Yi teaches system includes: a temperature measurement system, which is used for measuring a temperature of the chip magnet (201) or an external environment; a nuclear magnetic resonance frequency adjusting system, which is used for searching an optimal nuclear magnetic resonance frequency f on the current temperature condition, adjusting a frequency of an oscillation circuit of the nuclear magnetic resonance probe (202) and controlling that a transmitting frequency of radio frequency pulse sequence is equal to the optimal nuclear magnetic resonance frequency f; and a nuclear magnetic resonance control system, which is used for transmitting the radio frequency pulse sequence with the frequency f to the nuclear magnetic resonance probe (202) so as to excite a detected sample in a sample detection region (203)to be in a nuclear magnetic resonance state (abst). Regulate NMR probe oscillatory circuit frequency and can realize by the parameter value of automatic means adjusting oscillatory circuit electric capacity or resistance, also can realize by manual means adjusting oscillatory circuit electric capacity or the parameter value of resistance (pg. 3, 2nd par.).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of Iannello in view of McDowell with 
Iannello in view of McDowell and Yi does not teach adjusting a resonant frequency with the primary magnetic field based on a dynamically determined transmitted signal, wherein the dynamically determined transmitted signal is different from the time series of RF pulses.
However, in the same field of endeavor, Yamamoto teaches the resonance characteristic of the antenna is tuned to the resonance frequency of detected nuclide, and further, the impedance in the resonance frequency is matched [0007]. The capacitors 40 and 41 are used for tuning and matching the resonance peak of the resonance frequency FA. On the other hand, the capacitors 54 and 55 are used for tuning and matching the resonance peak of the resonance frequency FB [0085]. The resonance characteristic at the resonance frequency FB is affected not only by the capacitors 54 and 55 but also by the capacitors 40 and 41 that tunes and matches the resonance characteristic of the resonance frequency FA. Therefore, in the antenna circuit in this embodiment, the capacitance values of the capacitors 40 and 41 are firstly adjusted to match the resonance characteristic of the frequency FA to 50 Ω, and then, the capacitance values of the capacitors 54 and 55 are adjusted to match the resonance characteristic of the resonance frequency FB to 50 Ω. By the procedure described above, two resonance characteristics of the resonance frequencies FA and FB are tuned and matched [0086].
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references 

Regarding Claims 14 and 15, Iannello discloses the NMR instrument as disclosed above.
Iannello discloses a DAC and an ADC (Fig. 13). Examiner notes that the digital to analog converter provides an analog signal and the analog to digital converter converts to a digital signal in its broadest reasonable interpretation. The NMR data is sent to a computer where it is analyzed for glucose levels (Para. 0056-0059). Examiner notes that if the data is analyzed, the signal was applied to the coil and the NMR signal was received, and the DAC and ADC is fast and high-speed, respectively, in its broadest reasonable interpretation.
Regarding Claim 17, Iannello discloses the NMR instrument as disclosed above. 
Iannello further discloses measuring water content in the finger of a subject and comparing the water content over time to the glucose content over time (Para. 0033, 0055-0056, and Fig. 14). Examiner notes that measuring the water is determining a hydration state in its broadest reasonable interpretation. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Iannello in view of McDowell, Yi and Yamamoto as applied to Claim 1, and further in view of Wald et al. (US 2014/0111202, hereinafter Wald).
Regarding Claim 2, Iannello in view of McDowell, Yi and Yamamoto discloses the NMR instrument as disclosed above.
Iannello does not disclose the permanent magnets are arranged in a Halbach configuration.
However, Wald discloses a portable magnetic resonance imaging system, which is in the same field of endeavor, which includes a plurality of magnets that are arranged in a Halbach configuration (Para. 0024-0026 and Fig. 3).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the permanent magnets within the NMR instrument described by Iannello in view of McDowell and Yi with the Halbach arrangement as described by Wald. This would be done in order to generate a magnetic field in the center of the device while cancelling the magnetic field on the exterior of the magnet assembly, as disclosed by Wald in paragraph 0029. Moreover, such a modification would require nothing more than combining known techniques according to known method to yield predictable results (MPEP 2143).  

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Iannello in view of McDowell, Yi and Yamamoto as applied to Claim 1, and further in view of Looney et al. (US 2008/0319293, hereinafter Looney) and the attached NPL to Terada et al. (Published in May 2013, hereinafter Terada).
Regarding Claims 3 and 4, Iannello in view of McDowell and Yi discloses the NMR instrument as set forth above.
Iannello further discloses a cup that is arranged between the index finger of the subject within the static magnetic field and the coil (Fig. 7 and Para. 0047). Examiner notes that the cup is a shielding structure in its broadest reasonable interpretation. 
Iannello does not disclose that the cup is configured to electrically decouple the portion of the subject from the coil.
However, electrically decoupling a patient is known in the art. Terada discloses a compact MRI system for a patient’s hand that utilizes chip capacitors to reduce stray capacitance between the hand and coil (Page 5). Additionally, electrically shielding a finger of a subject is known in the art. Looney discloses an opening for insertion of a finger to be tested which provides electric shielding on the nodes (Para. 0046 and Fig. 2, reference characters 22 and 24). The nodes contain a metal base (Para. 0042 and Fig. 3). Examiner notes that the nodes are regularly spaced and parallel, and form a grating in its broadest reasonable interpretation.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the NMR instrument as described by Iannello in view of McDowell and Yi to include shielding structures of grated conductive material, as disclosed by Looney, in order to electrically decouple a patient, as described. This would be done in order to reduce stray capacitance between the patient’s hand and the RF coil, as suggested by Terada on Page 5. One of ordinary skill would have recognized that such a modification requires nothing more than .

 Claims 5-6, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Iannello in view of McDowell, Yi and Yamamoto as applied to Claim 1, and further in view of Albo et al. (US 2004/0014236, hereinafter Albo).
Regarding Claims 5-6, Iannello in view of McDowell, Yi and Yamamoto discloses the NMR instrument as disclosed above. 
Iannello does not disclose at least one field sensor configured to measure a property of the magnetic field and determining a frequency associated with the magnetic field based off the measured property.
However, Albo discloses a control signal can be generated from a temperature sensor in thermal contact with the magnets and is compared to a source temperature to compute a temperature difference (Para. 0028). Changes in temperature alter the magnetic field of the system (Para. 0008). Examiner notes that the temperature sensor is a field sensor and measures a property of the magnetic field in its broadest reasonable interpretation. The temperature change is based on a Larmour frequency change of the source (Para. 0032).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the NMR instrument of Iannello in view of McDowell and Yi to include the temperature sensor feedback system as disclosed by Albo. . This would be done in order to compensate for changes in the magnetic field, as suggested by Albo in paragraph 0008. One of ordinary skill would 

Regarding Claims 9-11, Iannello in view of McDowell, Yi and Yamamoto discloses the NMR instrument as disclosed above.
Iannello discloses varying the frequency of the RF field to determine where the maximum NMR signal is generated, and this occurs when the RF frequency matches the Larmour frequency (Para. 0049).
Iannello does not disclose a shim coil configured to compensate for inhomogeneities in the magnetic field when current flows through the shim coil or a feedback shim controller to automatically adjust a value of the current flowing through the shim coil based on data received from a field sensor.
However, Albo discloses measuring or detecting a frequency change of an NMR device with a permanent magnet (Para. 0021). Albo further discloses providing a current to a shim coil to compensate for changes in a magnetic field in response to a measured or detected change (Para. 0012, 0021, 0030 and Fig. 2). Examiner notes that the shim coil compensates for inhomogeneities in the magnetic field in its broadest reasonable interpretation. A control signal is generated based. Additionally, a control signal can be generated from a temperature sensor in thermal contact with the magnets and is compared to a source temperature to compute a temperature difference (Para. 0028). Changes in temperature alter the magnetic field of the system (Para. 0008). Examiner notes that the temperature sensor is a field sensor in its broadest reasonable interpretation.
.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Iannello in view of McDowell, Yi, Yamamoto and Albo as applied to Claim 5, and further in view of Mareci et al. (US 2010/0256481, hereinafter Mareci).
Regarding Claims 7-8, Iannello in view of McDowell, Yi and Albo discloses the NMR instrument as set forth above.
Iannello, thus far, discloses a variable capacitor in series with the RF coil, as set forth above. 
Iannello in view of McDowell, Yi, Yamamoto and Albo does not disclose the variable capacitor is digitally tunable or that the value of this component is changed based on the determined frequency of the magnetic field.
However, Mareci discloses a digital controller and tunable capacitor array to selectively tune a coil to NMR resonances (Para. 0032).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the variable capacitor of Iannello in view of McDowell, Yi and Albo to include a selectable tunable capacitor as 
Regarding the limitation of adjusting a value based on the frequency of the magnetic field, in the case as modified by Albo, the value of the capacitor would be adjusted based on the determined frequency from the from the feedback system.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Iannello in view of McDowell, Yi and Yamamoto as applied to Claim 1, and further in view of Dannels et al. (US 2010/0239142, hereinafter Dannels).
Regarding Claim 16, Iannello in view of McDowell, Yi and Yamamoto discloses the NMR instrument as set forth above.
Specifically Yamamoto generating dynamically determined transmitted signal [0085]-[0086].
Iannello in view of McDowell and Yi does not disclose an additional transmitter coil that transmits a signal to the transceiver coil and quantifying the detected NMR signal based on this signal.
However, Dannels discloses an MRI system with multiple distinct RF transmit channels for transmitting tagging pulses (Para. 0152). A second coil is used to transmit an RF pulse (Para. 0152). The tagging pulses are applied and modulation patterns are 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the NMR instrument of Iannello in view of McDowell, Yi and Yamamoto to include the tagging pulse system of Dannels. This would be done in order to determine the relative phase difference of two transmit coils, as suggested by Dannels in paragraph 0153. One of ordinary skill would have recognized that such a modification requires nothing more than combining known techniques according to known methods to yield predictable results (MPEP 2143).

Claims 18, 20, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Iannello in view of the attached NPL to Melo et al. (Published in 2012, hereinafter Melo) and Yi. 
Regarding Claim 18, Iannello discloses a nuclear magnetic resonance instrument comprising two permanent magnets that generate a static magnetic field in the air between the poles (Para. 0045 and Fig. 6). The static magnetic field passes through a cup that is surrounded by a coil that generates an axial field in response to an RF electrical current flow (Para. 0047). A body extremity such as an index finger is positioned in the cup and is exposed to the static magnetic field and the RF field (Para. 0048 and Fig. 7). A digital processor controls the timing, frequency, and amplitude of the RF pulses that are sent to the coil (Para. 0056 and Fig. 13). Examiner notes that a digital representation of the RF pulses are created on the digital processor in its broadest reasonable interpretation. A Carr-Purcell-Meiboom-Gill pulse sequence is 

Iannello does not disclose the NMR spectrometer having a software defined radio architecture and the tuning circuit automatically adjusts a resonant frequency.
However, Melo discloses a software-defined radio paradigm for Nuclear Magnetic Resonance transceivers (Abstract). The software defined radio replaces analog components with digital counterparts (Introduction, 2nd column).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nuclear magnetic instrument of Iannello to incorporate the software defined radio as disclosed by Melo. This would be done in order for the same hardware to perform a wider set of experiments in different frequency ranges, as disclosed by Melo in the Introduction, 2nd column. Moreover, such a modification would require nothing more than combining known techniques according to known method to yield predictable results (MPEP 2143).  
Iannello does not disclose the tuning circuit automatically adjusts a resonant frequency.
However, in the same field of endeavor, Yi teaches system includes: a temperature measurement system, which is used for measuring a temperature of the chip magnet (201) or an external environment; a nuclear magnetic resonance frequency adjusting system, which is used for searching an optimal nuclear magnetic resonance automatic means adjusting oscillatory circuit electric capacity or resistance, also can realize by manual means adjusting oscillatory circuit electric capacity or the parameter value of resistance (pg. 3, 2nd par.).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of Iannello in view of Melo with automatic adjusting as taught by Yi because an effect of a nuclear magnetic resonance detection system can be improved (abst).

Iannello as modified above does not teach adjusting a resonant frequency with the primary magnetic field based on a dynamically determined transmitted signal, wherein the dynamically determined transmitted signal is different from the time series of RF pulses.
However, in the same field of endeavor, Yamamoto teaches the resonance characteristic of the antenna is tuned to the resonance frequency of detected nuclide, and further, the impedance in the resonance frequency is matched [0007]. The 
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with adjusting a resonant frequency with the primary magnetic field based on a dynamically determined transmitted signal, wherein the dynamically determined transmitted signal is different from the time series of RF pulses as taught by Yamamoto because it would help tuning/matching of a resonance characteristic without reducing an intrinsic high Q factor ([0012] of Yamamoto).

Regarding Claim 20, Iannello as modified above discloses the nuclear magnetic resonance instrument as set forth above except for down converting the detected NMR signal to baseband after converting the detected NMR signal into a digital signal.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nuclear magnetic instrument of Iannello as modified to down convert the signal frequency to baseband after the A/D conversion, as disclosed by Melo. This would be done in order to reduce signal distortions in phase and amplitude, as suggested by Melo in Section C, Receiver. Moreover, such a modification would require nothing more than combining known techniques according to known method to yield predictable results (MPEP 2143).  

Regarding Claim 34, Iannello discloses the NMR instrument as discloses above. 
Iannello further discloses measuring water content in the finger of a subject and comparing the water content over time to the glucose content over time (Para. 0033, 0055-0056, and Fig. 14). Examiner notes that measuring the water is determining a hydration state in its broadest reasonable interpretation. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Iannello in view of Melo, Yi and Yamamoto, as applied to Claim 18, and further in view of Melo and Alocilja et al. (US 2015/0168322, hereinafter Alocilja).
Regarding Claim 19, Iannello in view of Yi and Yamamoto discloses the nuclear magnetic resonance instrument as set forth above except for performing quadrature detection and bandpass filtering. 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the NMR instrument of Iannello in view of Yi and Yamamoto to include the quadrature detection of Melo and the bandpass filter of Alocilja. This would be done in order to improve NMR accuracy and sensitivity, as disclosed by Alocilja in paragraph 0032. Moreover, such a modification would require nothing more than combining known techniques according to known method to yield predictable results (MPEP 2143).  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Iannello in view of Melo, Yi and Yamamoto, as applied to Claim 18, and further in view of McDowell.
Regarding Claim 21, Iannello in view of Melo, Yi and Yamamoto discloses the NMR instrument as set forth above.
Iannello further discloses the frequency of the RF field is varied to determine where the maximum NMR signal is generated, and this occurs when the RF frequency matches the Larmour frequency (Para. 0049). The Larmour frequency is associated with the primary magnetic field (Para. 0025 and Equation 1). Examiner notes that the frequency of the RF pulses are adjusted based on the frequency associated with the primary magnetic field, in its broadest reasonable interpretation.

However, McDowell discloses using variable capacitors to adjust frequency in the field of Nuclear Magnetic Resonance with frequencies less than 100 MHz (Para. 0055-0056). Examiner notes that these are relevant frequencies used by Applicant and Iannello, and is considered in the same field of endeavor. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tuning circuit described by Iannello in view of Melo, Yi and Yamamoto to include the variable capacitor disclosed by McDowell. This would be done in order to match the electrical resonance frequency with the magnetic resonance frequency, as suggested by McDowell in paragraph 0025. Moreover, such a modification would require nothing more than combining known techniques according to known method to yield predictable results (MPEP 2143).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Iannello in view of Melo, Yi and Yamamoto, as applied to Claim 18, and further in view of Wald.
Regarding Claim 22, Iannello in view of Melo, Yi and Yamamoto discloses the NMR instrument as disclosed above.
Iannello in view of Melo, Yi and Yamamoto does not disclose the permanent magnets are arranged in a Halbach configuration.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the permanent magnets within the NMR instrument described by Iannello in view of Melo and Yi with the Halbach arrangement as described by Wald. This would be done in order to generate a magnetic field in the center of the device while cancelling the magnetic field on the exterior of the magnet assembly, as disclosed by Wald in paragraph 0029. Moreover, such a modification would require nothing more than combining known techniques according to known method to yield predictable results (MPEP 2143).

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Iannello in view of Melo, Yi and Yamamoto, as applied to Claim 18, and further in view of Terada and Looney.
Regarding Claims 23-24, Iannello in view of Melo, Yi and Yamamoto discloses the NMR instrument as set forth above. 
Iannello further discloses a cup that is arranged between the index finger of the subject within the static magnetic field and the coil (Fig. 7 and Para. 0047). Examiner notes that the cup is a shielding structure in its broadest reasonable interpretation. 
Iannello in view of Melo and Yi does not disclose that the cup is configured to electrically decouple the portion of the subject from the coil.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the NMR instrument as described by Iannello in view of Melo, Yi and Yamamoto to include shielding structures of grated conductive material, as disclosed by Looney. This would be done in order to reduce stray capacitance between the patient’s hand and the RF coil, as suggested by Terada on Page 5. One of ordinary skill would have recognized that such a modification requires nothing more than combining known techniques according to known methods to yield predictable results (MPEP 2143).

Claims 25-26 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Iannello in view of Melo, Yi and Yamamoto, as applied to Claim 18, and further in view of Albo.
Regarding Claims 25-26, Iannello in view of Melo, Yi and Yamamoto discloses the NMR instrument as disclosed above. 

However, Albo discloses a control signal can be generated from a temperature sensor in thermal contact with the magnets and is compared to a source temperature to compute a temperature difference (Para. 0028). Changes in temperature alter the magnetic field of the system (Para. 0008). Examiner notes that the temperature sensor is a field sensor and measures a property of the magnetic field in its broadest reasonable interpretation. The temperature change is based on a Larmour frequency change of the source (Para. 0032).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the NMR instrument of Iannello in view of Melo, Yi and Yamamoto to include the temperature sensor feedback system as disclosed by Albo. . This would be done in order to compensate for changes in the magnetic field, as suggested by Albo in paragraph 0008. One of ordinary skill would have recognized that such a modification requires nothing more than combining known techniques according to known methods to yield predictable results (MPEP 2143).

Regarding Claims 29-31, Iannello in view of Melo, Yi and Yamamoto discloses the NMR instrument as disclosed above.

Iannello in view of Melo, Yi and Yamamoto does not disclose a shim coil configured to compensate for inhomogeneities in the magnetic field when current flows through the shim coil or a feedback shim controller to automatically adjust a value of the current flowing through the shim coil based on data received from a field sensor.
However, Albo discloses measuring or detecting a frequency change of an NMR device with a permanent magnet (Para. 0021). Albo further discloses providing a current to a shim coil to compensate for changes in a magnetic field in response to a measured or detected change (Para. 0012, 0021, 0030 and Fig. 2). Examiner notes that the shim coil compensates for inhomogeneities in the magnetic field in its broadest reasonable interpretation. A control signal is generated based. Additionally, a control signal can be generated from a temperature sensor in thermal contact with the magnets and is compared to a source temperature to compute a temperature difference (Para. 0028). Changes in temperature alter the magnetic field of the system (Para. 0008). Examiner notes that the temperature sensor is a field sensor in its broadest reasonable interpretation.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the NMR instrument as disclosed by Iannello in view of Melo, Yi and Yamamoto to include a shim coil feedback system as disclosed by Albo. This would be done in order to compensate for changes in the magnetic field, as suggested by Albo in paragraph 0008. One of ordinary skill would .

Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over Iannello in view of Melo, Yi, Yamamoto and Albo, as applied to Claim 25, and further in view of Mareci.
Regarding Claims 27-28, Iannello in view of Melo, Yi, Yamamoto and Albo discloses the NMR instrument as set forth above.
Iannello, thus far, discloses a variable capacitor in series with the RF coil, as set forth above. 
Iannello in view of Melo, Yi, Yamamoto and Albo does not disclose the variable capacitor is digitally tunable or that the value of this component is changed based on the determined frequency of the magnetic field.
However, Mareci discloses a digital controller and tunable capacitor array to selectively tune a coil to NMR resonances (Para. 0032).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the variable capacitor of Iannello in view of Melo, Yi, Yamamoto and Albo to include a selectable tunable capacitor as disclosed by Mareci. This would be done in order to tune a coil to any nuclear magnetic resonance within a living system, as disclosed by Mareci in paragraph 0028. One of ordinary skill would have recognized that such a modification requires nothing more than combining known techniques according to known methods to yield predictable results (MPEP 2143).
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Iannello in view of Melo Yi and Yamamoto, as applied to Claim 18, and further in view of Dannels.
Regarding Claim 33, Iannello discloses the NMR instrument as set forth above.
Specifically Yamamoto generating dynamically determined transmitted signal [0085]-[0086].
Iannello in view of Melo Yi and Yamamoto does not disclose an additional transmitter coil that transmits a signal to the transceiver coil and quantifying the detected NMR signal based on this signal.
However, Dannels discloses an MRI system with multiple distinct RF transmit channels for transmitting tagging pulses (Para. 0152). A second coil is used to transmit an RF pulse (Para. 0152). The tagging pulses are applied and modulation patterns are detected (Para. 0052). Examiner notes that an NMR signal is quantified in its broadest reasonable interpretation.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the NMR instrument of Iannello in view of Melo Yi and Yamamoto to include the tagging pulse system of Dannels. This would be done in order to determine the relative phase difference of two transmit coils, as suggested by Dannels in paragraph 0153. One of ordinary skill would have recognized that such a modification requires nothing more than combining known techniques according to known methods to yield predictable results (MPEP 2143).

Response to Arguments


Allowable Subject Matter
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERKAN AKAR whose telephone number is (571)270-5338. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

SERKAN AKAR
Primary Examiner
Art Unit 3737



/SERKAN AKAR/           Primary Examiner of Art Unit 3793